In The

Court of Appeals

Ninth District of Texas at Beaumont
____________________

NO. 09-09-00314-CV
____________________

IN RE ROOSEVELT BARNES, JR.




Original Proceeding




     MEMORANDUM OPINION
           Roosevelt Barnes, Jr. seeks mandamus relief to compel the trial court to set his case
for trial.  Barnes complains that he filed his suit on June 1, 2007, but that the trial court has
neither set a trial date nor signed a final order.  Barnes provides no information regarding
what efforts, if any, he took to obtain a trial setting or a final order.  Barnes has not
established that the trial court refused to rule on a pending motion within a reasonable time. 
See In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.–Waco 2008, orig. proceeding). 
Barnes also failed to demonstrate his compliance with Texas Rule of Appellate Procedure
9.5.  See In re Hensler, 27 S.W.3d 719, 720 (Tex. App.–Waco 2000, orig. proceeding); Tex.
R. App. P. 9.5.   
           The relator has not shown that he is entitled to mandamus relief from this Court. 
Accordingly, we deny the petition for writ of mandamus.  
           PETITION DENIED.
                                                                                                   PER CURIAM
Opinion Delivered August 27, 2009
Before McKeithen, C.J., Kreger and Horton, JJ.